UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2011. ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. Commission File Number: 001-34930 EXAMWORKS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 27-2909425 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3, N.E., SUITE 2625 ATLANTA, GEORGIA 30305 (Address of principal executive offices) Telephone Number (404) 952-2400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days: Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer ¨ Acceleratedfiler ¨ Non-accelerated filer x Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes ¨ No x As of November 10, 2011, ExamWorks Group, Inc. had34,165,043 shares of Common Stock outstanding. 1 EXAMWORKS GROUP, INC.AND SUBSIDIARIES SEPTEMBER 30, 2011 FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS PART I – Financial Information Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of December 31, 2010 and September 30, 2011 (Unaudited) 3 Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and nine months ended September 30, 2010 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2011 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 43 Item 4. Controls and Procedures 44 PART II – Other Information Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 45 Item 4. (Removed and Reserved) 45 Item 5. Other Information 45 Item 6. Exhibits 46 Signatures 48 2 Table of Contents PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share and per share amounts) (Unaudited) December 31, September 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net 38,638 138,553 Other receivables 33 61 Prepaid expenses 2,175 4,530 Deferred tax assets 68 5,085 Other current assets 42 16 Total current assets 74,580 178,114 Property, equipment and leasehold improvements, net 4,870 8,441 Goodwill 90,582 288,783 Intangible assets, net 66,914 147,545 Deferred tax assets, noncurrent 7,669 — Deferred financing costs, net 4,176 11,868 Other assets 271 426 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses 9,414 28,519 Accrued interest expenses — 4,563 Deferred revenue 272 1,138 Current portion of subordinated unsecured notes payable 2,312 1,303 Current portion of contingent earnout obligation 2,478 90 Other current liabilities 3,105 4,967 Total current liabilities 37,580 89,020 Senior unsecured notes payable — 250,000 Senior revolving credit facility and working capital facilities 4,998 39,979 Long-term subordinated unsecured notes payable, less current portion 2,546 1,636 Long-term contingent earnout obligation, less current portion 2,032 85 Deferred tax liability, noncurrent — 4,997 Other long-term liabilities 1,666 2,052 Total liabilities 48,822 387,769 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.0001 par value. Authorized 50,000,000 shares; no shares issued and outstanding at December 31, 2010 and September 30, 2011 — — Common stock, $0.0001 par value; Authorized 250,000,000 shares; issued and outstanding 32,216,104 and 34,556,968 shares at December 31, 2010 and September 30, 2011, respectively 3 3 Additional paid-in capital 211,861 268,742 Accumulated other comprehensive income (loss) 1,216 ) Accumulated deficit ) ) Treasury stock, at cost - no shares and 316,658 shares outstanding at December 31, 2010 and September 30, 2011, respectively — ) Total stockholders’ equity 200,240 247,408 Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income (Loss) (In thousands, except share and per share amounts) (Unaudited) Three months ended September 30, Nine months ended September 30, Revenues $ Costs and expenses: Costs of revenues 30,428 72,148 68,693 186,225 Selling, general and administrative expenses 9,587 22,803 23,970 58,785 Depreciation and amortization 5,905 13,069 12,452 33,153 Total costs and expenses 45,920 108,020 105,115 278,163 Income from operations 2,643 1,198 4,127 4,385 Interest and other expenses, net: Interest expense, net 2,676 4,722 5,423 8,922 Loss on early extinguishment of debt — 621 — 621 Loss (gain) on interest rate swap 7 ) 71 ) Realized foreign currency loss (gain) ) — ) 223 Total interest and other expenses, net 2,533 5,287 5,344 9,513 Income (loss) before income taxes 110 ) ) ) Provision (benefit) for income taxes 33 ) ) ) Net income (loss) $
